Title: To Thomas Jefferson from Isaiah Weston, 6 December 1804
From: Weston, Isaiah
To: Jefferson, Thomas


                  
                     Dear Sir.—
                     New Bedford 6 Decr 1804
                  
                  Existing circumstances & the wishes of the merchants of this district apolegise for a letter from a person of whom perhaps you have no knowledge—
                  We have information that applications are made or are about to be made for the Collectorship in this Port in the place of Edward Pope the present Collector, which aplications are for persons not liveing in the Town & who would be disagreeable to the merchants of this district of both discriptions—
                  After haveing assurances that my appointment as Collector would be pleasing to the district, at the request of our Merchants I take the liberty to ask of the President the favour of the office giveing assurances of fidelity therein.—
                  I am authorised to give assurances that both discriptions of people will amply recommend me to the President for the office in preference to any other person both respecting my caracter abilities & uniform disposition & conduct towards the government & the administration of it.—
                  these assurances are confirmed by letter from Messrs Wm Rotch & Saml Rodman to Dr Logan—The Hon. Josiah Deane the Elector of President & Vise President for this County will write the President on the subject—
                  Except Dear Sir the high respect of Your humble Servant,
                  
                     Isaiah Weston 
                     
                  
               